UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF COLUMBIA
______________________________
                               )
NUEVOS DESTINOS, LLC, et al., )
                               )
           Plaintiffs,         )
                               )
     v.                        )    Case No. 15-cv-1846 (EGS)
                               )
SAMUEL PECK, et al.,           )
                               )
           Defendants.         )
______________________________)

                       MEMORANDUM OPINION

I. Introduction

     This action arises out of an alleged racketeering scheme

spanning about eight years whereby defendants—twenty-two

companies and individuals—purportedly used otherwise legitimate

business entities to defraud plaintiffs by making false promises

to sell agricultural goods. Plaintiffs sue defendants for: (1)

violation of 18 U.S.C. § 1962(c)(“RICO”); (2) violation of 18

U.S.C. § 1962(d) (conspiracy to violate RICO); (3) conspiracy to

commit fraud; (4) fraud; and (5) breach of contracts. Pending

before the Court are several motions: (1) nine defendants’ eight

motions to dismiss; (2) one defendant’s motion to strike certain

declarations; (3) plaintiffs’ two motions to allow alternate

service for seven defendants; (4) plaintiffs’ motion for

jurisdictional discovery.


                                1
     The Court has carefully considered the pending motions, the

opposition memoranda, the replies thereto, the entire record

herein, and the applicable law. The Court concludes that it

lacks personal jurisdiction over the nine defendants and

therefore GRANTS the eight pending motions to dismiss. The Court

also concludes that jurisdictional discovery is not warranted

and DENIES plaintiffs’ motion for jurisdictional discovery.

Because the Court lacks jurisdiction over the relevant

defendants, it DENIES AS MOOT plaintiffs’ motions for service

and the motion to strike plaintiffs’ declarations.

II. Background

     The Court credits the complaint, which it must at this

stage of the proceedings. This matter arises out of an alleged

racketeering scheme, largely organized by two defendants, to

defraud plaintiffs by making false promises to provide

agricultural goods sold to and bought by plaintiffs. See

generally Compl., ECF No. 1. The Court first describes the

parties and then elaborates on the purported scheme. Because

most of the defendants have not entered an appearance in the

case, the Court focuses its discussion on the nine defendants

with pending motions to dismiss.

     A. The Parties

     Plaintiffs are two corporate entities and one individual.

First, Nuevos Destinos, LLC (“NDL”) is a company registered in

                                   2
Florida with its principal place of business in the District of

Columbia (at the time of the injury) and Virginia (presently).

Id. ¶ 9. It purchases agricultural products from Peru “for

export from Peru and delivery to the United States and other

countries.” Id. Plaintiff Nuevos Destinos Peru, S.A.C. (“NDP”)

is a company organized in Peru with its principal place of

business in the District of Columbia (at the time of the injury)

and Virginia (presently). Id. ¶ 10. It is the Peruvian

“affiliate” of NDL and “serves as the purchasing agent” for NDL

in Peru. Id. Finally, plaintiff William P. Cook (“Mr. Cook”) is

a United States citizen who lives in the Commonwealth of

Virginia. Id. ¶ 11. He and his wife are the principals of NDL,

id. ¶ 9, and he “personally financed all of the agricultural

transactions by which plaintiffs were defrauded,” id. ¶ 11.

     Defendants include one United States citizen, one United

States corporation, and seven Peruvian citizens and

corporations. The “central mastermind” of the scheme is Ignacio

Harten Rodriguez Larrain (“Ignacio”). Id. ¶ 13. He is a Peruvian

citizen who, “upon information and belief,” presently lives in

the United States. He was the General Manager of Agricola

Peruana Del Sol, S.R.L. (“APS”), a Peruvian company that

processed and exported agricultural products from Peru to other

countries, including the United States. Id. ¶¶ 13, 15. Neither

Ignacio, nor APS has entered an appearance in the case. The

                                3
other central figure, according to plaintiffs, is defendant

Samuel Peck (“Mr. Peck”), who was a founder and majority

shareholder of APS. Id. ¶ 12. Mr. Peck is a United States

citizen residing in Colorado. Id. During the relevant time, Mr.

Peck was also the Vice President and chief buyer for defendant

SKE Midwestern (“SKE”), a United States corporation registered

and located in North Dakota. Id. ¶¶ 12, 17. SKE is a “beans

broker, supplier, importer, processor and shipper” with over

twenty years’ experience in international markets, including

Peru. Id. ¶ 17. Defendant Emilio Farah (“Mr. Farah”) is a

citizen of Peru and an alleged principal of two other defendant

Peruvian corporations, Convalor, S.A.C. (“Convalor”) and

Confactor, S.A.C. (“Confactor”). Id. ¶ 16. Mr. Farah sought to

buy, process, and sell agricultural products with NDL and

introduced plaintiffs to Ignacio. Id.

     Defendant Jorge Harten Costa, Sr. (“Jorge, Sr.”) is

Ignacio’s father and is also a Peruvian citizen. Id. ¶ 20. He

was a designated agent of APS. Id. Defendant Jorge Emilio Harten

Rodriguez Larrain, Jr. (“Jorge, Jr.”) is also a Peruvian citizen

and Ignacio’s brother (and Jorge, Sr.’s son). Id. ¶ 21. He was

also a designated agent of APS. Id. Defendant Ofelia Maria

Rodriguez Larrain Salinas de Harten (“Ofelia”) is also a

Peruvian citizen. Id. ¶ 22. She is Jorge, Sr.’s wife and

Ignacio’s mother. Id. Ofelia also became the “nominal public

                                4
head of” Peruvian Organic International Trading, S.A.C.

(“POIT”), another defendant Peruvian company that became the

“successor in interest” to APS. Id. POIT has been “continu[ing]

the fraudulent schemes of APS and [Ignacio].” Id. ¶ 23. POIT has

not entered an appearance in the case. Finally, defendant Javier

Rodriguez Larrain Salinas (“Javier”) is a Peruvian citizen and

Ignacio’s uncle (Ofelia’s brother). Id. ¶ 24. When discussing

these four defendants collectively, the Court will refer to

Jorge, Sr.; Jorge, Jr.; Ofelia; and Javier as the “Harten

family.” 1

     B. The Scheme

     According to plaintiffs, the racketeering organization

essentially functioned as a Ponzi scheme, id. ¶ 96, whereby

individual defendants—including the Harten family, Mr. Peck,

SKE, Convalor, Confactor, and Mr. Farah—would “vouch” for

Ignacio and APS, posing as uninterested parties, see id. ¶¶ 12-

30. In reality, these individual defendants had been defrauded

by Ignacio and APS and were seeking to recoup their losses by

recruiting new investors to defraud. See id. The new investors’

funds would not be used to purchase agricultural products, as




1 As mentioned, the Court omitted details about the defendants
who have not entered an appearance in the case unless such
information was necessary for context.

                                5
the investors intended and Ignacio and APS promised, but would

rather be used to pay off the debts. See id.

     In 2007, Ignacio and Mr. Peck, on behalf of SKE, created

APS, which sold agricultural products internationally. Id. ¶ 67.

At some point, SKE and Mr. Peck purchased significant amounts of

products from APS. APS began “defaulting” on its promises to

provide SKE with its agricultural products. Id. ¶ 70, see id. ¶¶

71-74. By 2011, APS owed SKE $3.6 million. Id. ¶ 74.

Accordingly, SKE’s President told Mr. Peck that “his job was on

the line” and he had to do “whatever it took to get the

Company’s money back from APS and [Ignacio].” Id. ¶ 74. At that

point, Mr. Peck and Ignacio devised a scheme “whereby [Mr.] Peck

would issue facially valid purchase orders on behalf of SKE and

then [Ignacio] would shop them around to financing sources in

Lima and abroad.” Id. ¶ 76. Mr. Peck and Ignacio then sold the

purchasing orders to investors, including the Harten family and

Mr. Farah. Id. ¶¶ 79-82. By 2012, Mr. Peck and Ignacio owed the

other defendants millions of dollars. See id. According to

plaintiffs, these defendants sought to recover their lost

investments by vouching for Ignacio and APS with the aim to

recruit new investors. See id. ¶ 96.

     While this scheme was ongoing, NDL was looking to expand

its business beyond financing exporting companies in Peru. In

2012, it sought to buy products directly from Peruvian

                                6
agricultural producers to sell and export. Id. ¶ 31. In April

2012, Mr. Farah introduced plaintiffs to Ignacio in Peru. Id. ¶¶

32, 103 (meeting in Bujama, Peru). Mr. Farah said that Ignacio

was “one of the largest exporters of bean products in Peru” and

was “honest [and] well-connected.” Id. ¶ 31. In May 2012,

plaintiffs met Mr. Peck at a lunch organized by Ignacio in Peru.

Id. ¶ 88. In an effort to retain plaintiffs’ business, Mr. Peck

told plaintiffs that “he had worked for a long time with

[Ignacio]” and that he was “very pleased with the relationship.”

Id. He also emphasized that APS was a “top exporter” and

confirmed that the purchase order NDL was considering financing

was “for real,” and that SKE had “committed to purchase” the

products at issue. Id. ¶ 89. Mr. Peck did not disclose the debt

that APS owed SKE, nor did he mention his ownership stake in

APS. Id. ¶ 91. A month later, plaintiffs also met with Jorge,

Sr. in Peru. Id. ¶ 106. Jorge, Sr. also recommended his son’s

company and did not disclose APS’ debts. Id. In August 2012,

Ignacio and his wife traveled to the District of Columbia to

meet with plaintiffs in person. Id. ¶ 33.

     On those recommendations and references, NDL began

transacting with APS in May 2012. Id. ¶¶ 36, 100-102 (stressing

the importance of the recommendations to plaintiffs’ decision to

work with Ignacio and APS). NDL entered into several contracts

with APS for various agricultural products. Ultimately, it

                                7
provided over $1.5 million for about 1,500 metric tons of

products. Id. ¶¶ 36, 37. Ultimately, APS only delivered about 64

of the 1,500 tons of products. Id. The amounts “disbursed by NDL

to APS for [agricultural] products . . . were solely for the

benefit of NDL or its customers; or for customers for whom

[Ignacio] led NDL to believe APS had specific purchaser orders,

including SKE (which NDL later found out to be largely false).”

Id. ¶ 37. Despite its many efforts, plaintiffs have been unable

to “get a full and complete accounting of where its money went.”

Id. ¶ 128. Plaintiffs have also been unsuccessful in recovering

the money that they allege they are owed. See, e.g., id. ¶ 145

(alleging to have received $48,540 of the $1.7 million owed).

     After plaintiffs uncovered the defendants’ scheme, the

Harten family created POIT, the company that succeeded APS, in

2014. Id. ¶ 144. According to plaintiffs, defendants have

continued the same racketeering activity through POIT. See id.

¶¶ 83-84, 136-141.

III. Analysis

     In their eight pending motions to dismiss, the nine

defendants challenge the complaint on several grounds. See

Defs.’ Mots. to Dismiss (“Defs.’ Mots.”), ECF Nos. 35, 36, 37,

38, 45, 50, 52, 54. All nine defendants argue that the Court

lacks personal jurisdiction over them pursuant to Federal Rule

of Civil Procedure 12(b)(2). See id. Five of the defendants

                                8
challenge the plaintiffs’ choice of forum pursuant to Federal

Rule of Civil Procedure 12(b)(3) and the forum non conveniens

doctrine. See Defs.’ Mots., ECF Nos. 45, 50, 52, 54. Seven of

the defendants also argue that they were improperly served

pursuant to Federal Rule of Civil Procedure 12(b)(5). See Defs.’

Mots., ECF Nos. 35, 36, 37, 38, 50, 52. Finally, five of the

defendants argue that plaintiffs failed to state a RICO claim

pursuant to Federal Rule of Civil Procedure 12(b)(6). See Defs.’

Mots., ECF Nos. 45, 50, 52, 54. Because the Court agrees that it

lacks personal jurisdiction over all nine defendants, it need

not reach their other arguments. See Galvan v. Fed. Prison

Indus., Inc., 199 F.3d 461, 463 (D.C. Cir. 1999)(“Jurisdiction

must be established before a federal court may proceed to any

other question.”)(citing Steel Co. v. Citizens for a Better

Env’t, 523 U.S. 83, 94–95 (1998)).

     A. The Court Lacks Personal Jurisdiction Over the Defendants

     The nine defendants submit similar arguments in their eight

motions to dismiss. See Defs.’ Mots., ECF Nos. 35, 36, 37, 38,

45, 50, 52, 54. Essentially, the defendants argue—and the Court

agrees—that this case is a Peruvian dispute about activities

that occurred in Peru and injuries that were caused in Peru.

See, e.g., Def.’s Mot., ECF No. 54-1 at 1-2 (“The complaint . .

. describes an ordinary business dispute between two Peruvian

companies . . . . [t]he conduct described in the complaint takes

                                9
place almost entirely in Peru”). First, because none of the

defendants reside here, all argue that the Court lacks general

jurisdiction as they are not essentially “at home” in the

District of Columbia (American defendants) or in the United

States (Peruvian defendants). See Defs.’ Mots., ECF Nos. 35, 36,

37, 38, 45, 50, 52, 54. The Peruvian defendants, including the

Harten family, Confactor, Convalor, and Mr. Farah, also argue

that the Court cannot establish jurisdiction over them by way of

the RICO statute because it only provides for nationwide service

of process on domestic defendants. Defs.’ Mots., ECF Nos. 35,

36, 37, 38, 50, 52. The American defendants, SKE and Mr. Peck,

also argue that the Court cannot acquire jurisdiction over them

via the RICO statute because the Court does not have

jurisdiction over at least one of the defendants in the

enterprise, as it must. See Defs.’ Mots., ECF Nos. 45, 54.

Finally, all of the defendants contend that the purportedly

unlawful conduct occurred in Peru, and thus, the Court cannot

acquire specific jurisdiction over them pursuant to the District

of Columbia’s long arm statute or Federal Rule of Civil

Procedure 4(k)(2) because there is no “substantial connection”

between the defendants and the forum. See Defs.’ Mots., ECF Nos.

35, 36, 37, 38, 45, 50, 52, 54. As such, the defendants conclude

that exercising jurisdiction would violate due process. See id.



                               10
     Much of plaintiffs’ briefing regarding personal

jurisdiction focuses on each defendant’s role in the RICO scheme

and is therefore largely irrelevant to the Court’s

jurisdictional analysis. Pls.’ Opp’n, ECF No. 64 at 8-43. 2 That

said, plaintiffs respond that personal jurisdiction lies in this

Court pursuant to Federal Rule of Civil Procedure 4(k)(2), known

as the “federal long arm statute.” Id. at 9-15. Plaintiffs

contend that jurisdiction is proper because “each of the

defendants herein, had more than fair warning that the

activities of APS and POIT would subject them to the

jurisdiction of the U.S” because all the defendants had

“personal knowledge” of the purported “business plan”: to

defraud “U.S.-based customers.” Id. at 12. 3 Moreover, plaintiffs

argue that the defendants purposefully directed their activities

at the forum by soliciting plaintiffs, citizens of the forum at

the time, and encouraging investment in APS. See id. at 13-14.

     “Under Federal Rule of Civil Procedure 12(b)(2), the

plaintiff bears the burden of establishing a factual basis

for personal jurisdiction.” Canuto v. Mattis, No. 16-2282, 2018




2 When citing electronic filings throughout this Opinion, the
Court cites to the ECF page number, not the page number of the
filed document.
3 “The Court may consider the jurisdictional allegations raised

in [the plaintiffs’] opposition.” McIntosh v. Gilley, 753 F.
Supp. 2d 46, 58 (D.D.C. 2010)(citation omitted).

                                11
WL 3213318, at *4 (D.D.C. June 30, 2018)(citing Okolie v. Future

Servs. Gen. Trading & Contracting Co., W.L.L., 102 F. Supp. 3d

172, 175 (D.D.C. 2015); Crane v. N. Y. Zoological Soc'y, 894

F.2d 454, 456 (D.C. Cir. 1990)). To meet that burden, the

plaintiff “‘must allege specific acts connecting [the] defendant

with the forum.’” Okolie, 102 F. Supp. 3d at 175 (quoting Second

Amendment Found. v. U.S. Conf. of Mayors, 274 F.3d 521, 524

(D.C. Cir. 2001)). “In assessing whether this showing has been

made, facts asserted by the plaintiff . . . [are] presumed to be

true unless directly contradicted by affidavit,” AGS Int'l

Servs. S.A. v. Newmont USA Ltd., 346 F. Supp. 2d 64, 81 (D.D.C.

2004)(quotations and citations omitted), but a Court “‘may

receive and weigh affidavits and other relevant matter to assist

it in determining the jurisdictional facts,’” Okolie, 102 F.

Supp. 3d at 175 (quoting Buesgens v. Brown, 567 F. Supp. 2d 26,

31 (D.D.C. 2008)).

     The Court assumes, for the purposes of resolving personal

jurisdiction only, that defendants were properly served. 4

However, “service of process does not alone establish personal

jurisdiction.” Mwani v. bin Laden, 417 F.3d 1, 8 (D.C. Cir.


4 The Peruvian defendants all argue that they have not been
properly served pursuant to Federal Rule of Civil Procedure
4(f). See Defs.’ Mots., ECF Nos. 35, 36, 37, 38, 50, 52. Because
the Court concludes that it lacks jurisdiction over the
defendants regardless of whether they were properly served, it
need not address this argument.
                                12
2005). “Before a court may exercise personal jurisdiction over a

defendant, there must be more than notice to the defendant.”

Omni Capital Intern., Ltd. v. Rudolf Wolff & Co., Ltd., 484 U.S.

97, 104 (1987). There must also be “authorization for service of

summons on the defendant,” and a “constitutionally sufficient

relationship between the defendant and the forum.” Id. Thus,

“[t]wo requirements must be met for a District of Columbia court

to exercise personal jurisdiction over a defendant.” Bradley v.

DeWine, 55 F. Supp. 3d 31, 39 (D.D.C. 2014). “First, the

defendant must qualify for either general or specific

jurisdiction under the relevant . . . statutes.” Id. “Second,

the exercise of jurisdiction over the defendant must comply with

the Due Process Clause . . . .” Id. at 39-40 (citations

omitted).

     Assessing whether a court may exercise personal

jurisdiction over a defendant “typically implicates a state’s

jurisdictional statute or rule.” Alkanani v. Aegis Def. Servs.,

LLC, 976 F. Supp. 2d 13, 21 (D.D.C. 2014) (quotations and

alterations omitted). Therefore, this Court has personal

jurisdiction over the defendants if a District of Columbia court

could exercise personal jurisdiction over them. See Fed. R. Civ.

P. 4(k)(1)(A); see also Daimler AG v. Bauman, 571 U.S. 117, 125

(2014)(“Federal courts ordinarily follow state law in

determining the bounds of their jurisdiction over persons.”).

                               13
However, the Court may also exercise personal jurisdiction if it

is authorized by a federal statute or rule. See, e.g., Fed. R.

Civ. P. 4(k)(1)(C). Plaintiffs contend that the Court has

jurisdiction over the defendants because it is authorized by the

RICO statute, by Federal Rule of Civil Procedure 4(k)(2), and by

the District of Columbia long arm statute. See Pls.’ Opp’n, ECF

No. 64 at 8-43. The Court will assess each offered basis for

personal jurisdiction in turn.

     1. Federal Rule of Civil Procedure 4(k)(2)

     Plaintiffs’ central argument is that the Court has personal

jurisdiction pursuant to Federal Rule of Civil Procedure

4(k)(2). See Pls.’ Opp’n, ECF No. 64 at 9-15. Rule 4(k)(2)

provides jurisdiction for a claim under federal law when a

defendant has been served and (1) “the defendant is not subject

to jurisdiction in any state’s courts of general jurisdiction”;

and (2) “exercising jurisdiction is consistent with the United

States Constitution and laws.” Fed. R. Civ. P. 4(k)(2). Rule

4(k)(2) therefore “allows a district court to acquire

jurisdiction over a foreign defendant which has insufficient

contacts with any single state but has ‘contacts with the United

States as a whole.’” In re Vitamins Antitrust Litigation, 94 F.

Supp. 2d 26, 31 (D.D.C. 2000)(quoting Advisory Comm. Note to

1993 Amendment).



                                 14
     Because SKE and Mr. Peck are subject to jurisdiction in

other states, see Compl., ECF No. 1 ¶¶ 12 (Peck is domiciled in

Colorado), 17 (SKE is domiciled in North Dakota), the Court may

obtain jurisdiction pursuant to Rule 4(k)(2) only over the

Peruvian defendants, see Fed. R. Civ. P. 4(k)(2)(A). As to the

Peruvian defendants, plaintiffs have met the first three

requirements of Rule 4(k)(2): (1) plaintiffs’ claims include

RICO claims, which arise under federal law, see 18 U.S.C. §

1962; (2) the Court assumes, but does not decide, that the

defendants were properly served; and (3) the defendants are not

subject to the jurisdiction of any single state court, see

generally Defs.’ Replies, ECF Nos. 75, 77, 79, 80, 81, 82 (not

arguing that jurisdiction exists in another state); Mwani, 417

F.3d at 11 (“so long as a defendant does not concede to

jurisdiction in another state, a court may use 4(k)(2) to confer

jurisdiction”) (citations and quotations omitted). Thus,

jurisdiction depends on the final element of the analysis:

whether the exercise of jurisdiction is “consistent with the

Constitution.” Fed. R. Civ. P. 4(k)(2)(B). This inquiry “turns

on whether a defendant has sufficient contacts with the nation

as a whole to satisfy due process.” Mwani, 417 F.3d at 11.

     The Court may exercise one of two types of personal

jurisdiction: “general or all-purpose jurisdiction, and specific

or case-linked jurisdiction.” Goodyear Dunlop Tires Operations,

                               15
S.A. v. Brown, 564 U.S. 915, 919 (2011). The existence of

general jurisdiction permits the Court to hear “any and all

claims” brought against the defendant, while “specific

jurisdiction is confined to adjudication of issues deriving

from, or connected with, the very controversy that establishes

jurisdiction.” Id. (quotations and citations omitted).

     The Court first evaluates whether there is general

jurisdiction over each of the Peruvian defendants pursuant to

Federal Rule of Civil Procedure 4(k)(2). Concluding there is

not, the Court analyzes whether there is specific jurisdiction

over each with respect to the particular claims in this action.

     a. General Jurisdiction

     Plaintiffs do not explicitly argue that there is general

jurisdiction over any defendant. See generally Pls.’ Opp’n, ECF

No. 64; Pls.’ Mot. for Jurisdictional Discovery (“Mot. for

Discovery”), ECF No. 63. However, in arguing that the Court has

jurisdiction, plaintiffs point to the Peruvian defendants’

general connections to the United States. See generally id.

Because most of these alleged connections are unrelated to

plaintiffs’ claims—and the specific jurisdiction analysis

focuses on the defendant’s suit-related connections to the

forum, see Walden v. Fiore, 571 U.S. 277, 284 (2014)—the Court

will assume that plaintiffs argue that the Court has general

jurisdiction over those defendants.

                               16
     To establish general jurisdiction, plaintiffs must

demonstrate that the Peruvian defendants’ contacts with the

United States are “so constant and pervasive as to render [them]

essentially at home in” the United States. Daimler, 571 U.S. at

122 (citing Goodyear, 564 U.S. at 919). Plaintiffs have not done

so. For example, plaintiffs do not allege that any of the

Peruvian defendants are domiciled, incorporated, or have a

principal place of business in the United States. See id. at 137

(“For an individual, the paradigm forum for the exercise of

general jurisdiction is the individual's domicile; for a

corporation, it is an equivalent place, one in which the

corporation is fairly regarded as at home. With respect to a

corporation, the place of incorporation and principal place of

business are paradigm bases for general jurisdiction.”)

(citations and quotations omitted). To the contrary, the

complaint alleges that: (1) Mr. Farah is domiciled in Peru, id.

¶ 16; (2) Jorge, Sr. is domiciled in Peru, id. ¶ 20; (3) Jorge,

Jr. is domiciled in Peru, id. ¶ 21; (4) Ofeila is domiciled in

Peru, id. ¶ 22; (5) Javier is domiciled in Peru, id. ¶ 26; (6)

Convalor is a “Peruvian compan[y],” id. ¶ 16; and (7) Confactor

is also a “Peruvian company[y],” id; see also Defs.’ Affs., ECF

Nos. 35-1 (Javier), 36-1 (Jorge, Sr.), 37-1 (Jorge, Jr.), 38-1

(Ofelia), 52-1 (Farah and Convalor), 82-1 (Farah and



                               17
Convalor)(all swearing that they do not reside in the United

States).

     While not entirely clear, plaintiffs seem to argue that the

Court may nonetheless exercise general jurisdiction over the

Peruvian defendants due to their various connections with the

United States. See Pls.’ Opp’n, ECF No. 63 at 8-43. However,

various connections to a jurisdiction that are not otherwise

continuous and systematic cannot confer general jurisdiction.

See Daimler, 571 U.S. at 137 (“only a limited set of

affiliations with a forum will render a defendant amenable to

all-purpose jurisdiction”). Indeed, a defendant’s connections to

the United States must render that defendant essentially at home

in the United States such that “all-purpose” jurisdiction is

warranted. See Livnat v. Palestinian Auth., 82 F. Supp. 3d 19,

30 (D.D.C. 2015), aff’d, 851 F.3d 45 (D.C. Cir. 2017). For

instance, in Livnat v. Palestinian Authority, Judge Kollar-

Kotelly found that the Palestinian Authority was not

“essentially at home” in the United States even though it

allegedly had “many connections” to the country, including “the

performance of fundraisers, community outreach, cultural events,

and lectures, as well as certain governmental services,

particularly consular services.” Id. So here too. Assuming the

Peruvian defendants’ alleged various connections to the United

States are true, plaintiffs cannot establish that they are

                               18
“essentially at home” in the United States solely on that basis.

Indeed, the fact that the Peruvian defendants must travel to the

United States and obtain visas suggests that they are not at

home in the United States. See id. (finding that the many

connections in fact suggested the defendant was not at home in

the United States).

     To illustrate, plaintiffs suggest that the Court has

general jurisdiction over Jorge, Sr. because he is a partner in

a Peruvian law firm that does “extensive work and advertises in

the United States” and he has several clients located in the

United States. Pls.’ Opp’n, ECF No. 64 at 15-16. He is also

allegedly a director of an airline that flies to several cities

in the United States. Id. at 16; see also Cook Decl., ECF No.

64-1 at 15-16. Plaintiffs also suggest that the Court has

jurisdiction over Jorge, Sr. because he is a lawyer and advisor

to APS, which “did substantial business” with United States

citizens: Mr. Peck and SKE. Pls.’ Opp’n, ECF No. 64 at 17.

However, the fact that Jorge, Sr. did business with United

States citizens and is a “frequent business and personal

traveler to the U.S.” holding “multiple, re-entry B1/B2 visitor

visa[s],” id. at 16, does not render him “essentially at home”

in the United States such that the Court may exercise “all-

purpose” jurisdiction over him, Daimler, 571 U.S. at 122; see

also Livnat, 82 F. Supp. 3d at 30-31 (finding the defendants’

                               19
general affiliations with the United States were not so

continuous and systematic as to render it essentially at home).

     Likewise, plaintiffs argue that the Court has jurisdiction

over Ofelia because she “visited the United States regularly, as

recently as September 2015, according to the Facebook page of

her daughter.” Pls.’ Opp’n, ECF No. 64 at 27; see also Cook

Decl., ECF no. 64-1 at 16. Plaintiffs similarly contend that the

Court has jurisdiction over Jorge, Jr. because “he has visited

the United States regularly,” may have made visits to the

District of Columbia, and may have conducted business in the

United States. Pls.’ Opp’n, ECF No. 64 at 29; see also Cook

Decl., ECF no. 64-1 at 15. Plaintiffs argue that the Court has

jurisdiction over Javier because he is also a partner of the

Peruvian law firm with American clients and is the director of

several companies that do business in the United States. Pls.’

Opp’n, ECF No. 64 at 30-31. Plaintiffs posit that it is likely

that Javier’s work has “taken him repeatedly to the United

States.” Id. at 31; see also Cook Decl., ECF No. 64-1 at 15.

Plaintiffs also contend that Javier has travelled “extensively”

in the United States for business, pleasure, and to “receive

medical treatments for a serious illness.” Pls.’ Opp’n, ECF No.

64 at 32. As with Jorge, Sr., assuming such allegations are

true, these limited connections and general affiliations do not

allow the Court to exercise general jurisdiction. See Livnat, 82

                               20
F. Supp. 3d at 30. The Court cannot find that traveling to the

United States or doing business with United States’ citizens

renders these defendants “essentially at home” in the United

States. Daimler, 571 U.S. at 122.

     Plaintiffs offer similar, non-persuasive arguments for Mr.

Farah. For example, they argue that he is a “principal” in a

textile company that may advertise in the United States, Pls.’

Opp’n, ECF No. 64 at 34; that he has “quite a few direct

connections with the United States, including the fact that he

has visited the District of Columbia several times,” id. at 36;

and that he has a daughter who attends college in the United

States, id. at 36-37; see Cook Decl., ECF No. 64-1 at 3-4. These

arguments fail for the same reason: limited connections to the

United States do not render a foreign defendant essentially at

home in the forum. See Livnat, 82 F. Supp. 3d at 30. However,

plaintiffs also posit that Mr. Farah owns another home in the

United States. See Pls.’ Opp’n, ECF No. 64 at 37; Cook Decl.,

ECF No. 64-1 at 3. Ultimately, the Court need not determine

whether such alleged homeownership renders Mr. Farah “at home”

in the United States. First, if Mr. Farah did own a home in the

United States, he would not fall within the reach of Federal

Rule of Civil Procedure 4(k)(2)(A)(requiring that the defendant

not be subject to jurisdiction in any state’s court of general

jurisdiction). Moreover, Mr. Farah denies owning a home in the

                               21
United States in his sworn declaration. See Farah Decl., ECF No.

82-1 ¶ 2 (“I do not own any interest in any real property,

apartment, or condominium in the United States . . . . I

mentioned to Mr. Cook once that I thought about purchasing an

apartment for my daughter to live in while she attended college

in the U.S., but I never made such a purchase.”). In light of

this sworn declaration, the Court may not exercise general

jurisdiction based solely on plaintiffs’ unsubstantiated

speculation. See NBC-Housing, Inc. Twenty-Six, v. Donovan, 774

F. Supp. 2d 277, 293-94 (D.D.C. 2011)(refusing to accept

plaintiff’s speculation in light of the defendant’s sworn

declaration when determining whether to exercise personal

jurisdiction). As for Convalor and Confactor, plaintiffs do not

attempt to argue that the Peruvian companies have any

connections to the United States separate from Mr. Farah. See

id. at 33-38; Rush v. Savchuk, 444 U.S. 320, (1980)(holding that

the test for personal jurisdiction must be met “as to each

defendant”).

     Because none of the Peruvian defendants are essentially at

home in the United States, the Court cannot exercise general

jurisdiction over any of the Peruvian defendants pursuant to

Federal Rule of Civil Procedure 4(k)(2).




                               22
     b. Specific Jurisdiction

     Plaintiffs also suggest, without specifically arguing, that

the Court has specific jurisdiction over the Peruvian defendants

pursuant to Federal Rule of Civil Procedure 4(k)(2). See Pls.’

Opp’n, ECF No. 64 at 8-43. In evaluating specific jurisdiction,

“[t]he question is whether the . . . defendants have sufficient

minimum contacts with the United States so as not to offend

traditional notions of fair play and substantial justice as

required under the Due Process Clause.” Oceanic Expl. Co. v.

ConocoPhillips, Inc., No. CIV 04-332, 2006 WL 2711527, at *14

(D.D.C. Sept. 21, 2006)(citing Burger King, 471 U.S. at 474). As

here, “[w]here a forum seeks to assert specific jurisdiction

over [a foreign] defendant who has not consented to suit there,

[the] fair warning requirement is satisfied if the defendant has

purposefully directed his activities at residents of the forum,”

and “the litigation results from alleged injuries that arise out

of or relate to those activities.” Burger King, 471 U.S. at 472.

The question, then, is whether the Peruvian defendants

purposefully directed their activities at the United States,

such that they could reasonably expect to be subject to

litigation here, and whether the plaintiffs’ injury arises out

of that contact. See Mwani, 417 F.3d at 13 (finding the

plaintiffs made a prima facie showing that the defendants

“purposefully directed their activities at residents of the

                                23
United States” and that “this litigation results from injuries

to the plaintiffs that arise out of or relate to those

activities”; as such, defendants had a “fair warning that their

activities would subject them to the jurisdiction of the United

States”)(quotations and citations omitted).

     Plaintiffs contend that the defendants had “more than fair

warning that the actions of APS and POIT would submit them to

the jurisdiction of the U.S.” See Pls.’ Opp’n, ECF No. 64 at 12.

Their argument is that the defendants all knew about the APS’

“business plan” to recruit and defraud investors from the United

States. See id. at 12-15. Thus, plaintiffs argue that, because

the defendants knew about APS’ actions, the defendants

“solicit[ed] business relationships” with plaintiffs and other

American victims to generate APS funding. Id. at 12-13. In so

doing, plaintiffs claim that the defendants facilitated the RICO

scheme. Id. at 14.

     The Peruvian defendants all move to dismiss on similar

grounds. They each argue that their alleged wrongdoing occurred

in Peru and, as such, they did not direct any activity toward

the United States. See, e.g., Def.’s Mot., ECF No. 35 at 14-15.

For example, the defendants point to the fact that that each are

alleged to have “vouched” for Ignacio’s honesty and APS’

legitimacy while meeting with plaintiffs in Peru. See id.

Moreover, the defendants contend that plaintiffs conflate APS’

                               24
and Ignacio’s wrongdoing with their own, while their contact

with the United States must be assessed separately. See, e.g.,

id. at 13-14, 16. Ultimately, defendants argue that asserting

jurisdiction over them would violate due process because they

did not direct any activity toward the forum or the United

States. See, e.g., id. at 14-18. As such, it was not foreseeable

that they could be hauled into court in the United States.

     In order to establish specific jurisdiction, plaintiffs

must show that each individual defendant purposefully directed

his or her activities at the United States; the plaintiffs’

injuries “must proximately result from actions by the defendant

himself that create a substantial connection with the forum

State.” Thompson Hine, LLP v. Taieb, 734 F.3d 1187, 1190 (D.C.

Cir. 2013)(quoting Burger King, 471 U.S. at 475)(emphasis in

original); see Keeton v. Hustler Magazine, Inc., 465 U.S. 770,

781 n.13 (“Each defendant’s contacts with the forum . . . must

be assessed individually.”). Plaintiffs first argue that the

defendants had “fair warning” that they could be subject to

specific jurisdiction in the United States because they knew

that: (1) APS and POIT sought to solicit American investors; (2)

APS and POIT intended to do business in the United States, and;

(3) APS and POIT shipped products to the United States. See

Pls.’ Opp’n, ECF No. 64 at 12-14. This argument is unavailing.

Plaintiffs do not allege that any of the defendants themselves

                               25
shipped products to the United States, solicited American

investors, or sought entry to American markets. See generally

id.; Compl., ECF No. 1. Indeed, the thrust of their argument is

that the nine defendants are subject to the jurisdiction of this

Court based on other defendants’ actions. See Pls.’ Opp’n, ECF

No. 64 at 12 (arguing that defendants had “fair warning that the

actions of APS and POIT would submit them to the jurisdiction of

the U.S”)(emphasis added); see also Compl., ECF No. 1 ¶¶ 45, 47,

65, 124 (alleging, among other injurious conduct, that APS and

Ignacio, and not the other defendants, entered into contracts

with plaintiffs). The Court cannot assert personal jurisdiction

over the nine defendants based on APS’ or Ignacio’s alleged

connection to the United States, as due process protects

individuals from being subject to binding judgments in forums

where the individual has no meaningful connection. See Burger

King, 471 U.S. at 471-72.

     Plaintiffs also argue that certain defendants had

sufficient contact with the United States because they were

officers or employees of APS when it did “substantial business”

with SKE and Mr. Peck, both American citizens. See Pls.’ Opp’n,

ECF No. 64 at 17 (Jorge, Sr.), 29 (Jorge, Jr.). This argument is

similarly unavailing. Again, the Court cannot assert

jurisdiction over individual defendants based on another

defendant’s actions. See Burger King, 471 U.S. at 475. Even if

                               26
some of the Peruvian defendants were officers of APS or POIT,

and even if the Court indeed has jurisdiction over APS and POIT, 5

a court cannot assert jurisdiction over a corporation’s officers

or employees by mere virtue of its jurisdiction over the

corporation. See Mouzon v. Radiancy, Inc., 85 F. Supp. 3d 361,

371 (D.D.C. 2015)(stating that the defendant’s contacts with the

forum “must be assessed based on his actions—separately from the

corporation’s contacts with the forum”). Plaintiffs have not

argued that any Peruvian defendant is “more than an employee,”

warranting exception to the fiduciary shield doctrine. Id. at

371-72 (“Under the fiduciary shield doctrine, personal

jurisdiction over a corporate officer may not be asserted based

on contacts with the forum that are exclusively in relation to

the defendant's corporate responsibility.”)(citations and

quotations omitted); see generally Pls.’ Opp’n, ECF No. 64.

Thus, the Court may not exercise jurisdiction over the

individual Peruvian defendants based only on APS’ or POIT’s

actions. 6




5 APS and POIT have not entered an appearance in this case. Thus,
the Court need not address whether jurisdiction may be exercised
over them.
6 For the same reason, plaintiffs’ attempted “stream of commerce”

argument fails. Plaintiffs only allege that APS and POIT caused
agricultural products to be shipped into the United States.
Pls.’ Opp’n, ECF No. 64 at 14. They do not allege that the
Peruvian defendants themselves shipped agricultural products
into the United States. See id.
                                27
     Similarly, plaintiffs do not allege that the Peruvian

defendants themselves solicited plaintiffs or any other United

States citizens. Instead, plaintiffs allege that it was Ignacio

and APS who solicited their business. See, e.g., Compl., ECF No.

1 ¶¶ 45, 47, 65, 124. Plaintiffs claim that the Peruvian

defendants merely “vouched” for APS and Ignacio when meeting

with plaintiffs in Peru. See Pls.’ Opp’n, ECF No. 64 at 24

(Jorge, Sr.), 32 (Javier), 35 (Farah), 36 (Farah acting on

behalf of Convalor). In vouching for the company, plaintiffs

allege that the Peruvian defendants did not disclose that they

lost money investing in APS or that Ignacio was committing

fraud. See id. at 24; see also Compl., ECF No. 1 ¶¶ 88-90, 106,

158. Plaintiffs do not allege that the Peruvian defendants

themselves sought investors in the United States. See generally

id. Accordingly, plaintiffs’ reliance on Citadel Investment

Group, LLC v. Citadel Capital Co. is unavailing. Pls.’ Opp’n,

ECF No. 64 at 13 (discussing 699 F. Supp. 2d 303 (D.D.C. 2010)

for the proposition that a court may have jurisdiction over a

foreign defendant when the foreign defendant solicits business

relationships with residents of the United States). In that

case, the court found that it had jurisdiction over the

defendant because it had admittedly “actively solicit[ed]

wealthy investors in the United States” and in doing so,

“purposefully sought meaningful contacts, ties, or relations

                               28
with the United States by seeking investors in the United

States.” Citadel, 699 F. Supp. 2d at 315. Not so here. Unlike

the Citadel defendants, the Peruvian defendants here lacked

“fair warning that [their] activities would subject [them] to

the jurisdiction of the United States” because they did not

purposefully seek business relationships with investors in the

United States. Id. (quoting Mwani, 417 F.3d at 13)(alterations

omitted).

     Nevertheless, plaintiffs suggest that “vouching” for APS

and Ignacio, or in Mr. Farah’s case, “introducing” plaintiffs to

Ignacio and APS, constitutes purposefully directing activities

at the United States. See Pls.’ Opp’n, ECF No. 64 at 8-43. As

discussed, the Peruvian defendants all allegedly vouched for

Ignacio and APS while meeting with plaintiffs in Peru. See

Compl., ECF No. 1 ¶¶ 32, 103 (Farah), 106 (Jorge, Sr.); Pls.’

Opp’n, ECF No. 64 at 24 (Jorge, Sr.), 32 (Javier), 35 (Farah),

36 (Farah acting on behalf of Convalor). Because all of the

Peruvian defendants’ allegedly injurious conduct occurred

abroad, “jurisdiction is proper only if the defendant has

‘purposefully directed’ [his or her] activities towards the

forum and if defendant's ‘conduct and connection with the forum

State are such that he should reasonably anticipate being

[hauled] into court there.’” Estate of Klieman v. Palestinian



                               29
Auth., 82 F. Supp. 3d 237, 246 (D.D.C. 2015) (quoting Burger

King Corp., 471 U.S. at 472, 474).

     The fact that defendants “vouched” for APS and Ignacio in

Peru does not create minimum contacts with the United States.

Rather than directing their activities toward the United States,

the Peruvian defendants are alleged to have directed their

injurious activity toward plaintiffs, who happen to be United

States citizens. See, e.g., Compl., ECF No. 1 ¶¶ 32, 103

(Farah), 106 (Jorge, Sr.); Pls.’ Opp’n, ECF No. 64 at 24 (Jorge,

Sr.), 32 (Javier), 35 (Farah), 36 (Farah acting on behalf of

Convalor). Such contact is insufficient. In Walden v. Fiore, the

Supreme Court held that a defendant's actions outside the forum

did not create sufficient contacts with the forum simply because

the defendant directed his conduct at residents of the forum.

Walden v. Fiore, 571 U.S. 277, 285-86, 288-89 (2014)(“Such

reasoning improperly attributes a plaintiff's forum connections

to the defendant and makes those connections ‘decisive’ in the

jurisdictional analysis.”). The Court must “look[] to the

defendant's contacts with the forum . . . itself, not the

defendant's contacts with persons who reside there.” Id. at 285;

see also id. (“But the plaintiff cannot be the only link between

the defendant and the forum. Rather, it is the defendant’s

conduct that must form the necessary connection . . . .”).

Plaintiffs have simply not alleged that the Peruvian defendants’

                               30
course of conduct occurred in or was directed at the United

States and that such conduct caused plaintiffs’ injuries. See

generally Compl., ECF No. 1; Pls.’ Opp’n, ECF No. 64; see

Walden, 571 U.S. at 289 (concluding the “proper lens” for

viewing jurisdictionally relevant contacts is “whether the

defendant’s actions connect him to the forum”)(emphasis in

original). As such, the Court cannot exercise jurisdiction.

     Finally, any allegations about the defendants’ general

connections to the United States, as discussed previously supra

Sec. III.A.1.a, cannot create specific jurisdiction because such

connections to the United States are unrelated to plaintiffs’

injuries. See Walden, 571 U.S. at 284 (clarifying that specific

jurisdiction “focuses on the relationship among the defendant,

the forum, and the litigation . . . . to exercise jurisdiction

consistent with due process, the defendant's suit-related

conduct must create a substantial connection with the forum”)

(emphasis added). Indeed, none of the defendant’s alleged

connections to the United States is suit-related. See Pls.’

Opp’n, ECF No. 64 at 8-43 (discussing the defendants’ unrelated

business ventures that involve American clients, leisure or

health visits, and irrelevant family connections to the United

States); Cook Decl., ECF No. 64-1 (same).




                               31
     In sum, the Court cannot exercise personal jurisdiction

over the Peruvian defendants pursuant to Federal Rule of Civil

Procedure 4(k)(2).

     2. District of Columbia Long Arm Statutes

     Plaintiffs’ complaint does not allege that the Court has

jurisdiction under the District of Columbia long arm statute.

Instead it alleges that personal jurisdiction is proper under

RICO, 18 U.S.C. § 1965. Compl., ECF No. 1 ¶ 3. Nevertheless,

plaintiffs suggest in their omnibus opposition memorandum that

personal jurisdiction may exist pursuant to the District of

Columbia long arm statute, D.C. Code § 13-423. See generally

Pls.’ Opp’n, ECF No. 64 at 8-43. Plaintiffs do not identify

which provision(s) of the long arm statute are applicable. See

generally id. (citing “D.C. Code § 13-423” without identifying a

subsection); Pls.’ Mot. for Discovery, ECF No. 63 (same). The

Court is left to guess.

     D.C. Code § 13-423 authorizes the exercise of specific

jurisdiction under certain enumerated circumstances, including

when an entity or individual (1) transacts any business in the

District; (2) contracts to supply services in the District; (3)

causes tortious injury in the District by an act or omission in

the District; (4) causes tortious injury by an act outside the

District if the entity or individual regularly does business in

the District, engages in a persistent course of conduct in the

                               32
District, or derives substantial revenue from goods or services

used, consumed, or rendered in the District; or (5) has an

interest in, uses, or possesses real property in the

District. D.C. Code § 13-423(a)(1)-(5)(omitting other plainly

irrelevant subsections). If jurisdiction over a person or entity

is based solely on the statute, only a claim for relief arising

from acts enumerated in the statute may be asserted against the

person or entity. Id. § 13-423(b). “While the long arm statute

is interpreted broadly and factual disputes are to be resolved

in favor of the plaintiff, plaintiff must allege some specific

facts evidencing purposeful activity by the defendant in the

District of Columbia by which it invoked the benefits and

protections of the District's laws.” FC Inv. Grp. LC v. IFX

Markets, Ltd., 479 F. Supp. 2d 30, 39 (D.D.C. 2007), aff'd, 529

F.3d 1087 (D.C. Cir. 2008)(quotations and citations omitted).

     Subsections (a)(2),(3), and (5) are obviously inapplicable

here, as plaintiffs have not alleged that any of the nine

defendants supplied services in the District of Columbia,

committed an act or omission in the District of Columbia, or has

an interest in or possesses real property in the District of

Columbia. 7 See generally Pls.’ Opp’n, ECF No. 64; Cook Decl., ECF

No. 64-1; Compl., ECF No. 1.


7 While plaintiffs speculate that Mr. Farah owns property the
United States, they do not state that he owns property in the
                                33
     Subsection (a)(1) is also inapplicable because plaintiffs

do not allege that the defendants transacted business in the

District of Columbia. See generally id. Accepting plaintiffs’

allegations as true, the Peruvian defendants’ injurious conduct

included “vouching” for APS and Ignacio in Peru, causing

plaintiffs to invest in the company. See Compl., ECF No. 1 ¶¶

32, 103, 106; Cook Decl., ECF No. 64-1 ¶¶ 41-43 (describing

meetings in Peru). This activity occurred in Peru. See id.

Because none of the operative events occurred in the District of

Columbia, the Court cannot find that the Peruvian defendants

were “transacting business in the District of Columbia.” See FC

Inv. Grp. LC, 479 F. Supp. 2d at 40-41 (finding that the

defendants were not transacting business in the District of

Columbia because London was the “locus” of the “overwhelming

number of operative events”).

     As for SKE and Mr. Peck, plaintiffs seems to allege that

they transacted business in the District of Columbia because

they “entic[ed] buyers such as plaintiffs to enter into the

fraudulent transactions with APS and SKE” by “providing APS

numerous phony purchase orders for products that SKE had no




District of Columbia. See Pls.’ Opp’n, ECF No. 64 at 37. More
importantly, Mr. Farah’s sworn declaration establishes that he
does not. See Farah Decl., ECF No. 82-1 ¶ 2 (“I do not own any
interest in any real property, apartment, or condominium in the
United States”).
                                34
intention of purchasing, but which Ignacio and APS would then

use to induce victims . . . .” Pls.’ Opp’n, ECF No. 64 at 41.

This activity also occurred in Peru. See Compl., ECF No. 1 ¶¶

94, 99; see id. ¶ 76 (“Peck soon thereafter cooked up a scheme

with Harten whereby Peck would issue facially valid purchase

orders . . . and then [Ignacio] would shop them around to

financing sources in Lima and abroad. At one point, [Ignacio]

and Peck had 6 purported SKE purchase orders hanging on a board

in the APS office in Lima, visible on entry to the office by . .

. plaintiffs.”); see also Cook Decl., ECF No. 64-1 ¶¶ 49-53, 57.

Moreover, to the extent plaintiffs argue that the Court has

jurisdiction over SKE and Mr. Peck because they too “vouched”

for APS and Ignacio, such conduct also occurred in Peru. See id.

¶¶ 88-91 (“NDL first met Peck at a lunch organized by [Ignacio]

in Lima, Peru [at which he vouched for APS and Ignacio]”); see

also Cook Decl., ECF No. 64-1 ¶ 49 (describing meeting with Peck

in Peru). The fact that the defendants’ actions in Peru induced

plaintiffs, who happened to be District of Columbia citizens,

cannot confer jurisdiction, as the defendants did not direct any

conduct at the forum. See Walden, 571 U.S. at 285 (“But the

plaintiffs cannot be the only link between the defendant and the

forum. Rather, it is the defendant’s conduct that must form the

necessary connection . . . .”); see also Novak–Canzeri v. Al

Saud, 864 F. Supp. 203, 206 (D.D.C. 1994)(“The claim itself must

                               35
have arisen from the business transacted in the District of

Columbia or there is no jurisdiction.”).

     D.C. Code § 13-423 subsection (a)(4) is also inapplicable.

Pursuant to that subsection, the Court may exercise personal

jurisdiction even if the injurious conduct occurred outside the

District of Columbia. However, to invoke the subsection, the

defendant must regularly do business in the District, engage in

a persistent course of conduct in the District, or derive

substantial revenue from goods consumed or services rendered in

the District. D.C. Code § 13-423(a)(4). Plaintiffs have not

alleged any facts to suggest that any of the defendants meet

these requirements. See generally Compl., ECF No. 1; Pls.’

Opp’n, ECF No. 64; Cook Decl., ECF No. 64-1. Despite reading the

lengthy briefing and complaint closely, the Court is unable to

identify any activity or conduct that occurred in the District

involving the nine defendants, 8 beyond receiving a few emails or

phone calls, such that the Court could assume the defendants

regularly do business or engage in a persistent course of




8 Plaintiffs allege that there was a single meeting that occurred
in the District of Columbia between Ignacio, his wife, and
plaintiffs. See Compl., ECF No. 1 ¶ 33. As previously discussed,
the Court cannot exercise personal jurisdiction over the nine
defendants based on another defendant’s meeting. See Walden, 571
U.S. at 284 (“[T]he relationship [between the forum and the
defendant] must arise out of the contacts that the defendant
himself creates with the forum State.”)(quotations and citations
omitted).
                                36
conduct in the District. See Compl., ECF No. ¶¶ 60 (receiving a

telephone call from Mr. Peck), 178-181 (receiving emails from

APS and Ignacio); Cook Decl., ECF No. 64-1 ¶¶ 45(receiving an

email on which Jorge, Sr. was copied), 57 (receiving a telephone

call from Mr. Peck). Sending emails or making phone calls to

District residents does not constitute conducting “regular

business” or engaging in a “persistent course of conduct” in the

District of Columbia. See Naegele v. Albers, 110 F. Supp. 3d

126, 153 (D.D.C. 2015)(finding that making calls and sending

emails to plaintiffs located in the District of Columbia “do

not, standing alone, constitute a persistent course of conduct”

pursuant to the long arm statute)(citing FC Inv. Grp., 529 F.3d

at 1095 n. 9 (finding that even regular calls from the London

defendant to the District were insufficient to establish long

arm jurisdiction under sections (a)(1) and (a)(4)); Houlahan v.

Brown, 979 F. Supp. 2d 86, 89-90 (D.D.C. 2013)(concluding that

an email sent to a resident in the District of Columbia does not

constitute a persistent course of conduct in the District of

Columbia)); see also Tavoulareas v. Comnas, 720 F.2d 192, 194

(D.C. Cir. 1983) (finding making calls to the District does not

constitute acts “in the District” as pursuant to subsection

(a)(4)). Moreover, plaintiffs do not allege that any of the nine

defendants derived substantial revenue from goods consumed or



                               37
services rendered in the District. See generally Compl., ECF No.

1; Pls.’ Opp’n, ECF No. 64; Cook Decl., ECF No. 64-1.

     Finally, while not invoking a particular statute,

plaintiffs seem to argue that the Court has general jurisdiction

over SKE based on its potential “continuous and systemic”

contact with the District of Columbia market. Pls.’ Opp’n, ECF

No. 64 at 39. Plaintiffs contend that SKE advertises to District

of Columbia residents via its website. They argue that its

agricultural products “quite likely end up, after travelling

through the flow of commerce, in the District of Columbia.” Id.

“D.C. Code § 13–334(a) permits courts to exercise general

jurisdiction over a foreign corporation as to claims not arising

from the corporation's conduct in the District if the

corporation is doing business in the District.” FC Inv. Grp.,

529 F.3d at 1901 (quotations and alterations omitted). “Under

the Due Process Clause, such general jurisdiction over a foreign

corporation is only permissible if the defendant's business

contacts with the forum are ‘continuous and systematic.’” Id. at

1091-92 (quoting Gorman v. Ameritrade Holding Corp., 293 F.3d

506, 510 (D.C. Cir. 2002)).

     Plaintiffs seem to suggest that SKE’s contact with the

District of Columbia is continuous and systematic because it

maintains a website that District of Columbia residents are able

to access and its products may likely end up in the District of

                               38
Columbia. Pls.’ Opp’n, ECF No. 64 at 39-43. “Under certain

circumstances, a foreign corporation's maintenance of a website

that is accessible in the District can satisfy general

jurisdiction requirements.” FC Inv. Grp., 529 F.3d at 1092

(citations omitted). However, the “mere accessibility” of a

website cannot establish general jurisdiction. Id. Instead, the

website must be (1) “interactive” and (2) District of Columbia

residents “must use the website in a continuous and systematic

way.” Id. (quotations and citations omitted); see also

Atlantigas Corp. v. Nisource, Inc., 290 F. Supp. 2d 34, 52

(D.D.C. 2003) (“[T]he question is not whether District of

Columbia residents ‘can’ transact business in the District with

the non-resident defendant through the defendant's website, but

if they actually ‘do’ engage in sustained business activities in

a continuous and systematic way.”)(citing Gorman, 293 F.3d at

512-13). Plaintiffs have not alleged any facts to suggest that

District of Columbia residents use SKE’s website in a continuous

and systematic way. See generally Pls.’ Opp’n, ECF No. 64 at 39-

43. Indeed, plaintiffs essentially allege that SKE has a website

that is generally accessible to District of Columbia residents,

and nothing more. See GTE New Media Services Inc. v. BellSouth

Corp., 199 F.3d 1343, 1349 (D.C. Cir. 2000) (“[P]ersonal

jurisdiction surely cannot be based solely on the ability of

District residents to access defendants' websites, for this does

                               39
not by itself show any persistent course of conduct by the

defendants in the District.”).

     Moreover, the fact that SKE products could eventually end

up in the District of Columbia does not confer general

jurisdiction. Assuming plaintiffs are invoking a “stream of

commerce” argument, “the Supreme Court has made clear that ‘the

placement of a product into the stream of commerce ... do[es]

not warrant a determination that, based on those ties, the forum

has general jurisdiction over a defendant.’” Pinkett v. Dr.

Leonard's Healthcare Corp., No. 18-cv-1656 (JEB), 2018 WL

5464793, at *3 (D.D.C. Oct. 29, 2018)(quoting Daimler, 571 U.S.

at 132)(emphasis in original). Moreover, plaintiffs cannot rely

on this steam of commerce argument to suggest that the Court has

specific jurisdiction over SKE because plaintiffs’ injuries do

not arise from SKE’s placement of agricultural products in the

District of Columbia. See Goodyear, 564 U.S. at 919 (“specific

jurisdiction is confined to adjudication of issues deriving

from, or connected with, the very controversy that establishes

jurisdiction.")(quotations and citations omitted).

     As such, plaintiffs cannot exercise jurisdiction over any

of the nine defendants pursuant to the District of Columbia long

arm statutes.




                                 40
     3. RICO

     Plaintiffs also argue that the Court has personal

jurisdiction over the defendants pursuant to RICO. Compl., ECF

No. 1 ¶ 3 (citing 18 U.S.C. § 1965(a) and (b)). The RICO statute

“provides for nationwide personal jurisdiction over all domestic

defendants to ensure that all co-conspirators can be brought

before one judge in a single forum, regardless of the

defendants' contact with the forum state.” Oceanic Expl. Co,

2006 WL 2711527, at *12 (citing 18 U.S.C. § 1965). Indeed, “as

long as one defendant is subject to service in [the forum],

additional parties residing in other districts may be brought

before the forum court” when the “ends of justice require.” Id.

(citing 18 U.S.C. § 1965(b)).

     The RICO statute, however, cannot be used to obtain

personal jurisdiction over the Peruvian defendants because it

only provides for nationwide service of process. See AGS Int'l

Servs. S.A. v. Newmont USA Ltd., 346 F. Supp. 2d 64, 86 (D.D.C.

2004)(“Sodexho Alliance and Sodexho Peru also are not subject to

personal jurisdiction here because they were served abroad and

therefore were not served properly under the RICO statute.”).

Plaintiffs have not alleged that the Peruvian defendants were

served in the United States. See, e.g., Compl., ECF No. 1; Pls.’

Opp’n, ECF No. 64; Cook Decl., ECF No. 64-1.



                                41
     Additionally, the Court cannot exercise personal

jurisdiction over the United States’ defendants, SKE and Mr.

Peck, because it does not have jurisdiction over any other

defendant. “[F]or nationwide service to be imposed under section

1965(b), the court must have personal jurisdiction over at least

one of the participants in the alleged multidistrict conspiracy

and the plaintiff must show that there is no other district in

which a court will have personal jurisdiction over all of the

alleged co-conspirators.” FC Inv. Grp, 529 F.3d at 1099-1100

(quotations and citations omitted). Plaintiffs have not

established that the Court has personal jurisdiction over any

other defendant and thus, it cannot exercise RICO jurisdiction

over SKE and Mr. Peck.

     In sum, the Court agrees that this case is essentially a

dispute about activities that took place almost entirely in

Peru. As such, plaintiffs have not established a basis for this

Court to exercise personal jurisdiction over any of the nine

defendants.

     B. Jurisdictional Discovery

     Finally, plaintiffs seek jurisdictional discovery “in order

to contest and test the allegations made by defendants that

there is [sic] insufficient jurisdictional ties.” Pls.’ Mot. for

Discovery, ECF No. 63 at 2. Plaintiffs contend that

jurisdictional discovery is warranted because the record is

                                   42
inadequate as to the defendants’ contacts with the District of

Columbia. Id. at 5. In support, plaintiffs reiterate verbatim

the same arguments already rejected regarding the defendants’

contacts with the United States and the District of Columbia.

See id. at 5-27. Plaintiffs seek “focused jurisdictional

discovery in the form of interrogatories, requests for

production, requests for admissions, and possibly []

deposition[s]” to establish “sufficient contacts with the United

States, and possibly with the District of Columbia.” See id. at

9 (Jorge, Sr.), 11-12 (Ofelia), 14 (Jorge, Jr.), 17 (Javier), 21

(Mr. Farah and Convalor), 22 (Confactor). Plaintiffs seek the

same information to establish the American defendants’

connections to the District of Columbia. See id. at 27 (SKE and

Mr. Peck).

     The defendants all submit similar arguments in response.

Defs.’ Discovery Opp’ns, ECF Nos. 68, 69, 70, 71, 85 (Harten

family). The defendants argue that plaintiffs have not

demonstrated that discovery can supplement their jurisdictional

allegations because their request is based on mere conjecture.

See, e.g., ECF No. 68 at 4. As such, defendants contend that it

is inappropriate to subject them to the burden and expense that

accompanies jurisdictional discovery, especially the broad

discovery requested. See, e.g., id. at 4-5. Defendants also

argue that plaintiffs have not identified the specific

                               43
information they hope to discover and how they propose to

discover it. See, e.g., ECF No. 69 at 1-3.

     “It is well established that the ‘district court has broad

discretion in its resolution of discovery problems.’” FC Inv.

Grp., 529 F.3d at 1093 (quoting Naartex Consulting Corp. v.

Watt, 722 F.2d 779, 788 (D.C. Cir. 1983)). As such, “[w]hether

to permit jurisdictional discovery rests in the discretion of

the district court.” In re Papst Licensing GMBH & Co. KG Litig.,

590 F. Supp. 2d 94, 101 (D.D.C. 2008)(citations omitted). “In

order to engage in jurisdictional discovery, the plaintiff must

have at least a good faith belief that such discovery will

enable it to show that the court has personal jurisdiction over

the defendant.” FC Inv. Grp., 529 F.3d at 1093-94 (quotations

and citations omitted). Although discovery should be “granted

freely, it can be denied when the plaintiff has failed to

present facts that could establish jurisdiction.” Williams v.

ROMARM, 187 F. Supp. 3d 63, 72 (D.D.C. 2013), aff'd sub nom.,

756 F.3d 777 (D.C. Cir. 2014)(citing Caribbean Broad. Sys. Ltd.

v. Cable & Wireless, PLC, 148 F.3d 1080, 1089–90 (D.C. Cir.

1998)(affirming district court's denial of discovery motion

because plaintiffs did not present sufficient evidence of

jurisdiction); Savage v. Bioport, Inc., 460 F. Supp. 2d 55, 62–

63 (D.D.C. 2006)(denying jurisdictional discovery motion because

the plaintiff did not allege contacts sufficient to establish

                               44
general or specific jurisdiction)). Moreover, “a request for

jurisdictional discovery cannot be based on mere conjecture or

speculation.” FC Inv. Grp., 529 F.3d at 1094 (citing Bastin v.

Fed. Nat'l Mortgage Ass'n, 104 F.3d 1392, 1396 (D.C. Cir.

1997)). A plaintiff may not use jurisdictional discovery to

“conduct a fishing expedition in the hopes of discovering some

basis of jurisdiction.” In re Papst, 590 F. Supp. 2d at 101

(quotations and citations omitted). To that end, “a plaintiff

must make a detailed showing of what discovery it wishes to

conduct or what results it thinks such discovery would produce.”

Williams, 187 F. Supp. 3d at 72 (quotations and citations

omitted).

     Here, plaintiffs have not demonstrated that they can

“supplement [their] jurisdictional allegations through

discovery,” Shaheen v. Smith, 994 F. Supp. 2d 77, 89 (D.D.C.

2013), because they offer “no specifics of any facts that could

establish jurisdiction,” App Dynamic ehf v. Vignisson, 87 F.

Supp. 3d 322, 330 (D.D.C. 2015). For example, plaintiffs’ motion

for discovery merely repeats the arguments they raised in

opposition to the motions to dismiss; those arguments have been

rejected. See generally Pls.’ Mot. for Discovery, ECF No. 63.

     Plaintiffs cannot and do not point to any additional facts

that could be discovered and would establish personal

jurisdiction over any of the nine defendants. See App Dynamic

                               45
ehf, 87 F. Supp. 3d at 330 (denying request for jurisdictional

discovery because plaintiff “offers no specifics of any facts

that could establish jurisdiction”); Gorman, 293 F.3d at 513

(noting jurisdictional discovery should have been granted

because plaintiff demonstrated it could “supplement its

jurisdictional allegations through discovery”).

     First, plaintiffs do not establish that there are any

additional facts that could establish general jurisdiction over

any defendant. See generally Pls.’ Mot. for Discovery, ECF No.

63. Any further information about the Peruvian defendants’

alleged general connections to the United States—such as

personal and business travel to the United States, work for

companies that do business in the United States, or family

members located in the United States—would not warrant

exercising general jurisdiction pursuant to Federal Rule of

Civil Procedure 4(k)(2) as the Peruvian defendants are not

essentially “at home” in the United States. See Livnat v.

Palestinian Auth., 82 F. Supp. 3d 19, 30 (D.D.C. 2015), aff’d,

851 F.3d 45 (D.C. Cir. 2017). For the American defendants, Mr.

Peck is domiciled in Colorado and SKE is headquartered and

incorporated in North Dakota. Compl., ECF No. 1 ¶¶ 12 (Peck), 17

(SKE). They are not at home in this forum.

     Second, plaintiffs have not established that discovery

could lead to specific jurisdiction over the defendants.

                               46
Plaintiffs contend that discovery will reveal the extent to

which the defendants had connections to either the forum

(American defendants) or the United States (Peruvian

defendants). However, as with their opposition memorandum, most

of the facts alleged in plaintiffs’ motion for jurisdictional

discovery attempts to establish the defendants’ connections to

the alleged RICO scheme, not the defendants’ connections to the

forum or to the United States. See generally Pls.’ Mot. for

Discovery, ECF No. 63. Moreover, as extensively discussed,

practically all of the allegedly injurious conduct occurred in

Peru. See supra Secs. III.A.1,2. Plaintiffs have not identified

any basis to believe that there are additional facts that could

reveal that the nine defendants purposefully directed their

activities to either the United States (Peruvian defendants) or

the District of Columbia (SKE and Mr. Peck). See generally Pls.’

Mot. for Discovery, ECF No. 63; see App Dynamic ehf, 87 F. Supp.

3d at 330 (denying request for jurisdictional discovery because

plaintiff “offers no specifics of any facts that could establish

jurisdiction”).

     Moreover, plaintiffs do not assert how they can supplement

their allegations through discovery or what information they

seek to uncover. They assert only that discovery will “likely

establish sufficient contacts with the United States, and

possibly with the District of Columbia, to justify personal

                               47
jurisdiction” over each defendant. See Pls.’ Mot. for Discovery,

ECF No. 63 at 9, 11-12, 14, 17, 22; see also id. at 27 (arguing

that discovery will “conclusively establish sufficient contacts

with the District of Columbia, to justify personal jurisdiction

over SKE and Peck”). Plaintiffs do not make a “detailed showing

of what discovery it wishes to conduct,” as they must.

Atlantigas Corp., 290 F. Supp. 2d at 53 (quotations and

citations omitted). Instead, they offer a vague and general list

of the type of discovery sought. Plaintiffs summarily request

“focused jurisdictional discovery in the form of

interrogatories, requests for production, requests for

admissions, and possibly a deposition.” See, e.g., Pls.’ Mot.

for Discovery, ECF No. 63 at 9. Plaintiffs repeat this broad and

vague request verbatim for all nine defendants. See id. at 9,

11-12, 14, 17, 22, 27. Such “generalized” requests and

“predictions are not enough to justify jurisdictional

discovery.” Atlantigas Corp., 290 F. Supp. 2d at 53. Because

plaintiffs have not specified the targeted information sought or

established that jurisdictional discovery will help them

“discover anything new, it is inappropriate to subject

defendants to the burden and expense of discovery.” Id.

(quotations, citations, and alterations omitted); compare with

GTE New Media, 199 F.3d at 1349-51 (allowing jurisdictional

discovery, even though the record was “plainly inadequate” and

                               48
there was “absolutely no merit” to plaintiff’s claim of

jurisdiction because the plaintiffs cited the specific

information and facts they would target to establish

jurisdiction).

IV. Conclusion

     For the foregoing reasons, the Court concludes that it

lacks personal jurisdiction over the nine defendants who moved

to dismiss. The Court therefore GRANTS the nine defendants’

eight motions to dismiss. See ECF Nos. 35, 36, 37, 38, 45, 50,

52, 54. Defendants Mr. Peck; SKE; Mr. Farah; Convalor;

Confactor; Jorge, Sr.; Jorge, Jr.; Ofelia; and Javier are

DISMISSED from this action. The Court further DENIES plaintiffs’

motion for jurisdictional discovery. See ECF No. 63. Because the

Court finds that it lacks personal jurisdiction over the

defendants, it need not resolve plaintiffs’ motions for orders

allowing alternative service, see ECF Nos. 62 and 89, and SKE’s

motion to strike certain declarations and exhibits, see ECF No.

76. Those motions are therefore DENIED AS MOOT. An appropriate

Order accompanies this Memorandum Opinion.

  SO ORDERED.

Signed:   Emmet G. Sullivan
          United States District Judge
          January 2, 2019




                               49